Citation Nr: 0405622	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from May 1977 to July 1986.

REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.

The veteran contends that he injured his back in service.  
His service medical records contain two references to back 
pain, back spasms in 1977 and a fall involving his back in 
1979.  

The veteran also stated that he has been treated for back 
problems at various VA facilities, including VA medical 
facilities in Philadelphia, Detroit, Tampa, Cleveland, Bay 
Pines, and St. Petersburg.  Records from all these places 
have not been obtained for inclusion in his claims file and 
thus are not available for review by adjudicators.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, he has not identified 
approximately when he was treated at each of these places, 
therefore, further information from the veteran would assist 
adjudicators in obtaining records to support his claim for 
service connection.  

After records reflecting VA treatment have been obtained, the 
veteran should be provided with a VA orthopedic examination 
to determine whether a nexus exists between the back 
complaints in service and his current back symptoms.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
identify approximately which years he was 
treated for low back disability at VA 
medical facilities in Philadelphia, 
Detroit, Tampa, Cleveland, Bay Pines, and 
St. Petersburg, respectively.  The RO 
should then obtain all VA records for 
inclusion in the veteran's claims file.  
IF the veteran does not respond to the 
RO's inquiry, the RO still has a duty to 
obtain the VA records from these 
facilities, however, the veteran is 
hereby informed that without his 
cooperation, his records may be less than 
complete, as the search for them will be 
more difficult.

2.  After obtaining VA medical records 
reflecting the veteran's post-service 
treatment, he should be afforded a VA 
examination to identify all current low 
back pathology and any nexus to service.  
The claims folder, including all records 
obtained pursuant to the above request, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to review the 
service medical records, including May 
1977 and July 1979 clinical entries 
pertaining to treatment for low back 
strain/sprain, and the post-service 
records, including the February 1988 VA 
examination report and August-September 
1997 VA hospitalization report.  
Following clinical examination of the 
veteran, the examiner is asked to 
diagnose any current low back disability 
and indicate whether it is more likely, 
less likely or as likely as not related 
to his period of active duty.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


